STONE, J.
The indictment in this case is bad, because it does not specify the article or articles which constitute the “ other valuable things,” and does not aver that they are valuable. In this respect, it is not enough to follow the language of the statute.—See Hicks v. State, at present term, and authorities cited.
We think, also, that the description, in the indictment, of the ownership of the shop, store, Ac., in which the goods, merchandise, Ac., were kept, should be specified with more particularity. The names of the persons composing the firm should be set out, that it may distinctly appear that the defendant is not one of them.—Beale v. State, 53 Ala. 460.
*90There is also an error in the recital of the oath administered to the jury. It contains too much or too little. If the judgment entry had affirmed only that the jury were duly empanneled, sworn and charged, this would have been.sufficient. When, however, the entry purports to set out the oath that was administered, it must conform substantially to the form given in section 4092 Revised Code.—See Smith v. State, 53 Ala. 486. Errors of this kind occur so frequently, that more care should be exercised to prevent them.
Judgment of the circuit court reversed and cause remanded. Let the prisoner remain in custody until discharged by due course of law.